Citation Nr: 1302516	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-19 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right great toe for the time period prior to November 1, 2008 (excluding the periods the Veteran was assigned a temporary total evaluation under 38 C.F.R. § 4.30). 

2.  Entitlement to a schedular evaluation in excess of 40 percent for degenerative arthritis of the right great toe for the time period from November 1, 2008. 

3.  Entitlement to an extraschedular evaluation for degenerative arthritis of the right great toe for the time period from November 1, 2008.

4.  Entitlement to an evaluation in excess of 20 percent for post operative left shoulder chronic pain.    

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on a period of active duty from January 1978 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a March 2009 rating decision, the RO assigned a 100 percent temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following a Keller bunionectomy of the right foot (as treatment for
complications of the service-connected right great toe), effective March 26, 2008. Thereafter, a scheduler 10 percent rating was restored from May 1, 2008.  The RO also assigned a 100 percent T/TR under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following arthroplasty of the service-connected right great toe, effective September 9, 2008.  Thereafter, a scheduler 10 percent rating was restored from November 1, 2008. 

In October 2010, the Board remanded these matters RO via the Appeals Management Center (AMC), in Washington, DC, for additional development and readjudication.

In a February 2012 rating decision, the AMC assigned a 40 percent rating for the Veteran's service-connected degenerative arthritis of the right great toe, effective November 1, 2008.  It also granted entitlement to special monthly compensation based on loss of use of one foot from November 1, 2008, as well as granted entitlement to automobile and adaptive equipment.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The issues of entitlement to an evaluation in excess of 20 percent for post operative left shoulder chronic pain, entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right great toe for the time period prior to November 1, 2008, an extraschedular evaluation for degenerative arthritis of the right great toe for the time period from November 1, 2008, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From November 1, 2008, the Veteran's degenerative arthritis of the right great toe has been assigned a 40 percent rating, which is the maximum schedular rating available and authorized under all applicable diagnostic codes and the provisions of 38 C.F.R. § 4.68 relating to the amputation rule.


CONCLUSION OF LAW

From November 1, 2008, there is no legal basis for the assignment of a schedular disability rating in excess of 40 percent for degenerative arthritis of the right great toe.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.68, 4.71a, Diagnostic Codes 5010, 5167, 5284 (2012).



(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the increased rating issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran filed his increased rating claim in October 2005.  The Veteran was notified by the RO via a letter dated in January 2006 of the criteria for establishing increased evaluations, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In a September 2006 RO letter, he also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the Federal Circuit Court (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole - is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC). As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claim was readjudicated in a May 2007 SOC. 

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The RO has obtained service treatment records and VA treatment records.  The Veteran submitted multiple written statements discussing his contentions.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his increased rating claim.

The Board notes that assorted VA treatment records dated from 2009 to 2012 were added to the file without a waiver after the issuance of the May 2007 SOC, after the issuance of the December 2011 and February 2012 rating decisions by the AMC, and after the case was certified for appeal in March 2012.  The Board has reviewed the additional evidence but finds that the records consist of evidence are essentially duplicative or not relevant to the matter that is the subject of the decision below.  Indeed, as discussed below, the Veteran is legally barred from receiving a schedular evaluation in excess of 40 percent for his right great toe disability.  These additional records would do nothing to benefit the issue being considered today.  The Board therefore concludes that there is no prejudice in proceeding with consideration of the issue on appeal without affording the RO/AMC an opportunity to issue another SSOC.  38 C.F.R. §§ 19.31(b)(1); 
38 C.F.R. § 20.1304(c) (2012).

The Veteran was also provided with a VA examination for his service-connected right great toe disability in December 2010.  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected right great toe disability under the applicable rating criteria.  Moreover, given the fact that the Veteran is presently in receipt of the maximum schedular rating available to him for his right great toe disability, and that he is actually legally precluded from a higher schedular rating, the adequacy of the examination is essentially a moot question.

Consideration has been given to the Board's decision to remand the remaining issues on appeal based, in part, on there may being outstanding records from the Social Security Administration (SSA).  The Court has held that there is no duty to get SSA records when there is no evidence that they are relevant.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Here, as the Veteran is in receipt of the maximum schedular rating available to him for his right great toe disability, and that he is actually legally precluded from a higher schedular rating, the records from the SSA would hold no relevance.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2012), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2012).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2012); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

Finally, the Court has held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition ...").  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

As noted above, in a February 2012 rating decision, the AMC assigned a 40 percent rating for the Veteran's service-connected degenerative arthritis of the right great toe, effective November 1, 2008, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Recognition is given to the fact that the maximum rating available under Diagnostic Code 5010 is 10 percent, which is when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  The Board also notes that a 30 percent rating is the maximum rating available under Diagnostic Code 5284, which is for a severe foot injury.  However, in the present case, the AMC determined that the disability resulting from the degenerative arthritis, and its related surgeries, was analogous to loss of use of the foot.  See Note to Diagnostic Code 5284 providing that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2012).

Factual Background and Analysis

VA treatment records dated from November 2008 to September 2012 showed continued treatment for right foot and great toe pain, foot cellulitis, foot lymphangitis, unsteady gait, and continued severe pain, mild swelling, and tenderness in right first MTP joint.


In a December 2010 VA examination report, the Veteran indicated that he had developed a severe deformity of the right foot following surgery in 2008.  He complained of pain, swelling, inability to stand for a very long periods, and requiring a cane for ambulation.  The examiner indicated that the Veteran had developed a very severe contracture deformity of the first ray (great toe compartment of foot) with severe shortening of the digit, complete loss of motion at the first metatarsophalangeal joint, and persistent neuropathic pain condition of the medial foot from the level of the tarso-metatarsal joint to the distal toe.  On physical examination, the examiner stated that there was no active motion of the very contracted great toe, markedly abnormal gait, and severe loss of motion in the right first metatarsophalangeal joint results in loss of normal reciprocating gait with heel-to-toe progression.  He reported that the Veteran's right foot had no remaining propulsion from the transition of the dorsiflexed great toe pushing against the ground to transition the foot into the swing phase of gait, noting that he walked with a steppage type gait to move the right foot forward and limped due to pain in the right foot.  It was his opinion the present state of the Veteran's right great toe disability represented a severe injury of the foot.  The examiner further commented that the Veteran not able to balance independently on the right foot, opining that the remaining function in the right foot for balance and propulsion could be achieved with a well-fitted below knee prosthesis.  

A December 2010 VA X-ray of the right foot revealed postsurgical changes with resection of a portion of the distal first metatarsal head approximately one half of the proximal aspect proximal phalanx great toe; hypertrophic sclerotic changes involving the remaining distal first metatarsal; marked hypertrophic changes along
the plantar aspect of the distal first metatarsal; significant hammertoe deformity of great toe; tiny retrocalcaneal spur; marked dorsi flexion of the remaining phalanges consistent with possible hammertoe deformity; and early osteoarthritic changes first metatarsal tarsal junction and at the great toe junction.

Based on the foregoing evidence, and for the time period from November 1, 2008, the Veteran has been assigned the maximum 40 percent rating available for his service-connected degenerative arthritis of the right great toe under the applicable rating criteria.  The assignment of a disability rating in excess of 40 percent is not feasible.  Under the provisions of 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  As relevant to this appeal, amputation of the foot warrants a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5167.  Thus, a disability rating for the right foot disability shall not exceed 40 percent.  38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5167 (2012).

Any further consideration under other diagnostic codes in the Schedule for evaluation of the service-connected right foot disability is not warranted.  Notably, none of the diagnostic codes for evaluation of unilateral foot disability would provide for an evaluation in excess of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2012).  Therefore, the currently assigned 40 percent rating is the maximum rating allowable in this case.

The Veteran also submitted multiple written statements discussing the severity of his service-connected right great toe disability.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report his increased right great toe symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased right great toe symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of any additional increased right great toe symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claim for entitlement to a schedular evaluation in excess of 40 percent for degenerative arthritis of the right great toe for the time period from November 1, 2008, must be denied.  The Board has considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a schedular evaluation in excess of 40 percent for degenerative arthritis of the right great toe for the period from November 1, 2008, is denied.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to an evaluation in excess of 20 percent for post operative left shoulder chronic pain, entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right great toe for the time period prior to November 1, 2008, entitlement to an extraschedular evaluation for degenerative arthritis of the right great toe for the time period from November 1, 2008, and entitlement to a TDIU rating is warranted.

In a February 2012 memorandum of record, the AMC appeared to refer the issue of entitlement to a TDIU rating to the Director of Compensation and Pension (C&P) Service for extraschedular consideration.  However, as pointed out by the Veteran's representative in his November 2012 statement, this referral was not completed and no response was received from the Director of C&P Service.  Since the Board itself cannot assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of C&P Service for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  Consequently, based on the foregoing discussion, the AMC should complete the prior February 2012 referral of this claim to the Director of C&P Service for extraschedular consideration under 38 C.F.R. § 4.16(b). 

In the October 2010 Remand, the Board instructed the AMC that after completion of the development of the claims, the issues on appeal, including the matter of entitlement to a TDIU rating, should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence of record since the May 2007 SOC.  It was indicated that the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded the opportunity to respond.  

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Here, no SSOC was issued reconsidering the matter of entitlement to a TDIU rating in light of the additional pertinent evidence, to include VA treatment records and a December 2010 VA examination report, added to the record after the October 2010 Board remand.  For these reasons, a SSOC issued by the AOJ/AMC is required for this issue.  A remand is necessary so that this can be undertaken.

Regarding the increased rating claims on appeal including his claim for an extraschedular evaluation for degenerative arthritis of the right great toe for the time period from November 1, 2008, the Board must highlight that its review of the Veteran's Virtual VA eFolder detailed that VA treatment records dated from March 2009 to September 2012 where associated with the Veteran's Virtual VA eFolder in October 2012 after the issuance of the February 2012 SSOC.  This evidence is clearly pertinent to the Veteran's increased rating claims on appeal, as the VA treatment notes make multiple references to treatment for the Veteran's service-connected left shoulder and right great toe disabilities.  While the Board is cognizant that the Veteran waived the right to have RO consideration of evidence located and/or submitted by him in March 2012, his statement has not waived AOJ consideration of the evidence associated with the record by the AMC in October 2012.  Based on the foregoing, this matter must be remanded in order for the AOJ to readjudicate the claims for entitlement to an evaluation in excess of 20 percent for post operative left shoulder chronic pain and entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right great toe for the time period prior to November 1, 2008, with the benefit of consideration of all evidence added to the file since the May 2007 SOC and February 2012 SSOC, to include the aforementioned evidence.  38 C.F.R. §§ 19.31, 20.1304 (2012).  

In this case, there has also been neither full nor even substantial compliance with the Board's October 2010 remand orders for a SSOC concerning the increased rating claim for the Veteran's service-connected right great toe disability.  Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Specifically, a SSOC was issued in February 2012 for the issue of entitlement to an evaluation in excess of 20 percent for post operative left shoulder chronic pain but not for the issue of entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right great toe for the time period prior to November 1, 2008, although each were in appellate status.  Further, while the assignment of the 40 percent rating for degenerative arthritis represented a full grant of the disability on a schedular basis with no recourse for a higher schedular rating, which thereby would not trigger the need to provide a SSOC, the Board notes that VA must the Board must still consider whether the matter should be referred to the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997) (requiring the Board to consider whether referral for an extra-schedular rating was warranted when Veteran was in receipt of the maximum combined schedular evaluation possible pursuant to the amputation rule of 38 C.F.R. § 4.68 ).  It also is clear from the above that the regulatory provisions regarding when a SSOC shall be furnished have not been followed.  

The AOJ, which is the AMC in this case, received additional evidence pertinent to the increased rating issue for the Veteran's service-connected right great toe that postdated the May 2007 SOC.  Yet no SSOC reconsidering each of the aforementioned issue in light of the additional pertinent evidence was issued.  Instead, the AMC issued rating decisions in December 2011 and February 2012, assigning a 40 percent rating for the Veteran's service-connected degenerative arthritis of the right great toe, effective November 1, 2008, and then found that that action resulted in a total grant of benefits sought on appeal for those issues.  It was indicated that the AMC that the issues were considered resolved in full with no further action required.  Such was partially correct.  While it is indeed true that the 40 percent rating represented the maximum schedular rating, which was legally barred from a higher rating, the RO erred by overlooking the fact that a higher extraschedular rating could still be assigned.  Moreover, as pointed out by the Veteran's representative in his November 2012 statement, the Veteran's increased rating claim for his service-connected right great toe remains viable for the periods prior to November 1, 2008.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  The maximum available benefits have not been awarded for the matter of entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right great toe for the time period prior to November 1, 2008.  For these reasons, another SSOC issued by the AOJ/AMC is required for this issue.  A remand is necessary so that this can be undertaken.

The claims file reflects that the Veteran has received VA medical treatment from the Tennessee Valley Healthcare System (TVHS) - Nashville, the VA Medical Center (VAMC) in Mountain Home, Tennessee, and the VA Community-Based Outpatient Clinic (CBOC) in Knoxville, Tennessee; however, as the record only includes outpatient and inpatient treatment records from those providers dated up to September 2012, any additional records from those facilities should be obtained.  Evidence of record has also detailed the Veteran's participation in VA's vocational rehabilitation program.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Finally, in a November 2006 VA outpatient treatment note, the Veteran reported that he had applied for SSA disability benefits based on the severity of his right toe and left shoulder disabilities.  Subsequent notes from a VA social worker dated in July 2009 reference the Veteran's ongoing claim with the SSA and his efforts to submit records in support of his claim.  In light of their potential relevance on the Veteran's claims being remanded, the SSA decision, and any records it may have considered, should be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).




Accordingly, the case is REMANDED for the following actions:

1. Obtain VA clinical records pertaining to the Veteran's service-connected left shoulder disabilities from TVHS - Nashville, Knoxville CBOC, and Mountain Home VAMC for the period from September 2012 to the present.  The Veteran's VA Vocational Rehabilitation and Education file should also be obtained and associated with the claims folder.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility. If no SSA records are available, it should be so noted in the claims file.

3.  Submit the claim for entitlement to a TDIU rating and entitlement to an extraschedular evaluation for degenerative arthritis of the right great toe to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321(b).  Thereafter, the AMC must implement the determinations of the Director, Compensation and Pension Service, if so warranted.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence of record since the May 2007 SOC (for the issues of entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right great toe for the time period prior to November 1, 2008, and entitlement to a TDIU rating) and since the February 2012 SSOC (for the issue of entitlement to an evaluation in excess of 20 percent for post operative left shoulder chronic pain).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


